        Case 2:18-cr-00365-JNP-BCW Document 188 Filed 02/15/19 Page 1 of 3
Appellate Case: 19-4018 Document: 010110126901 Date Filed: 02/15/2019 Page: 1
                           UNITED STATES COURT OF APPEALS
                               FOR THE TENTH CIRCUIT
                                OFFICE OF THE CLERK
                                  Byron White United States Courthouse
                                           1823 Stout Street
                                        Denver, Colorado 80257
                                            (303) 844-3157
   Elisabeth A. Shumaker                                                          Chris Wolpert
   Clerk of Court                        February 15, 2019                   Chief Deputy Clerk




   Mr. Samuel Alba
   Mr. Scott Young
   Mr. Nathan Andrew Crane
   Snow, Christensen & Martineau
   10 Exchange Place, 11th Floor
   P.O. Box 45000
   Salt Lake City, UT 84145-5000

   Mr. Robert Bryan Breeze
   Law Office of Robert Breeze
   292 East 3900 South, Suit #4
   Salt Lake City, UT 84107

   Mr. Carl E Kingston
   3212 South State Street
   Salt Lake City, UT 84115

   Mr. David E. Kingston
   3212 South State Street
   Salt Lake City, UT 84115

   Mr. Ryan Kingston
   Law Office of Ryan C. Kingston
   3500 South West Temple
   Salt Lake City, UT 84115
   RE:       19-4018, United States v. Kingston, et al
             Dist/Ag docket: 2:18-CR-00365-JNP-BCW

  Dear Counsel:

  The court has received and docketed your appeal. Please note your case number above.
  Copies of the Tenth Circuit Rules, effective January 1, 2019, and the Federal Rules of
  Appellate Procedure, effective December 1, 2018, may be obtained by contacting this
  office or by visiting our website at http://www.ca10.uscourts.gov. In addition, please note
  all counsel are required to file pleadings via the court's Electronic Case Filing (ECF)
        Case 2:18-cr-00365-JNP-BCW Document 188 Filed 02/15/19 Page 2 of 3
Appellate Case: 19-4018 Document: 010110126901 Date Filed: 02/15/2019 Page: 2
  system. See 10th Cir. R. 25.3. You will find information regarding registering for and
  using ECF on the court's website. We invite you to contact us with any questions you
  may have about our operating procedures. Please note that all court forms are now
  available on the court's web site.

  Attorneys must complete and file an entry of appearance form within 14 days of the date
  of this letter. See 10th Cir. R. 46.1(A). Pro se parties must complete and file the form
  within thirty days of the date of this letter. An attorney who fails to enter an appearance
  within that time frame will be removed from the service list for this case, and there may
  be other ramifications under the rules. If an appellee does not wish to participate in the
  appeal, a notice of non-participation should be filed via ECF as soon as possible. The
  notice should also indicate whether counsel wishes to continue receiving notice or service
  of orders issued in the case.

  Although attorneys who file a notice of appeal have technically entered an appearance,
  and may not withdraw without the court's permission, counsel must still file a separate
  entry of appearance form. For criminal appeals, please note the court will require trial
  counsel to continue the representation whether retained or appointed, until an order issues
  allowing withdrawal. This is the case even if you did not sign the notice of appeal. See
  10th Cir. R. 46.3(A). This initial continuity of counsel ensures that any criminal
  defendant who wishes to appeal has that appeal perfected.

  Generally, the court will not allow counsel to withdraw until an entry of appearance form
  and the docketing statement are filed. See 10th Cir. R. 46.3(A). If there is an issue
  regarding the defendant's eligibility for the appointment of counsel, an appropriate
  motion must be filed in the district court. Where this is the case, it may be appropriate to
  file a motion seeking to extend the time for filing the motion to appoint or withdraw
  under the court's Criminal Justice Act plan.

  You are required to file a docketing statement within 14 days of filing the notice of
  appeal. If you have not yet filed that pleading, you should do so within 14 days of the
  date of this letter. Please note that under 10th Cir. R. 3.4(B), the appellant is not limited
  to the issues identified in his docketing statement and may raise other appropriate issues
  in the opening brief.

  In addition to the docketing statement, all transcripts must be ordered within 14 days of
  the date of this letter. If no transcript is necessary, you must file a statement to that effect.

  Appellant is not required to file a designation of record, but will be required to file an
  appendix with appellant's opening brief. See 10th Cir. R. 10.1 and 30.1.

  Appellant must file an opening brief and appendix within 40 days after the date on which
  the district clerk notifies the parties and the circuit clerk that the record is complete for
  purposes of appeal. See 10th Cir. R. 31.1(A)(1). Motions for extension of time to file
  briefs and appendices must comply with 10th Cir. R. 27.1 and 27.6. These motions are
  not favored.
        Case 2:18-cr-00365-JNP-BCW Document 188 Filed 02/15/19 Page 3 of 3
Appellate Case: 19-4018 Document: 010110126901 Date Filed: 02/15/2019 Page: 3
  Briefs must satisfy all requirements of the Federal Rules of Appellate Procedure and
  Tenth Circuit Rules with respect to form and content. See specifically Fed. R. App. P. 28
  and 32 and 10th Cir. R. 28.1, 28.2 and 32, as well as 31.3 when applicable. In addition,
  we encourage all counsel, as applicable, to be familiar with 10th Cir. R. 46.4(B). Seven
  hard copies of briefs must be provided to the court within two days of filing via the
  court's Electronic Case Filing system. See 10th Cir. R. 31.5 and the court's CM/ECF
  User's Manual. Appendices must satisfy the requirements of Fed. R. App. P. Rule 30 and
  10th Cir. R. 30.1(A) through (F). Appendix volumes submitted under seal must be
  accompanied by a separate motion to seal. See 10th Cir. R. 30.1(D)(6). As of January 1,
  2015, all appendices must be filed electronically, and a single hard copy provided to the
  court within two days of filing via the court's Electronic Case Filing system. See 10th Cir.
  R. 30 as well as the court's CM/ECF User's Manual. Counsel are encouraged to utilize the
  court's Briefing & Appendix checklist when compiling their briefs and appendices.

  Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



   cc:      Marc A. Agnifilo
            Walter F. Bugden Jr.
            Adam Elggren
            Arthur J. Ewenczyk
            Mark J. Geragos
            Teny R. Geragos
            Leslie A. Goemaat
            Tara L Isaacson
            Linda Moreno
            Richard M. Rolwing
            John Sullivan
            Cara M. Tangaro
            David Loren Washburn
            Jon D. Williams
            Scott C. Williams

   EAS/mlb
